Case 0:20-cv-60719-WPD Document 159 Entered on FLSD Docket 08/13/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case Number: 20-cv-60719-WPD
   ITAMAR MEDICAL LTD.,

          Plaintiff,
   v.

   ECTOSENSE NV,

         Defendant.
   ________________________________________/

                          NOTICE OF WITHDRAWING
        ECTOSENSE’S MOTION TO FILE PLAINTIFF'S VERIFIED RESPONSES AND
           OBJECTIONS TO DEFENDANT'S INTERROGATORIES UNDER SEAL

          Defendant Ectosense nv (“Ectosense”) hereby provides notice that it has reached a

   stipulated resolution of Ectosense nv’s Motion To File Plaintiff's Verified Responses And

   Objections To Defendant's Interrogatories Under Seal (the “Motion to File Interrogatories Under

   Seal”) [ECF 148], and therefore withdraws the same, and states:


          1.      On August 6, 2021, Ectosense filed its Motion to Compel Itamar To Provide

   Complete Interrogatory Answers And To Overrule Objections To Ectosense’s Interrogatories,

   (“Motion to Compel Interrogatories”), ECF 149.

          2.      Because Itamar had previously marked the Interrogatory Answers and Objections

   that were the subject of ECF 149 confidential, pursuant to this Court’s Order Governing

   Confidential Materials, ECF 66, Ectosense filed its Motion to File Interrogatories Under Seal, ECF

   148.

          3.      Itamar and Ectosense have reached an agreement with respect to the Motion to File

   Interrogatories Under Seal that Itamar will remove the confidentiality designation and allow the




                                                   1
Case 0:20-cv-60719-WPD Document 159 Entered on FLSD Docket 08/13/2021 Page 2 of 4




   Interrogatory Answers and Objections to be filed for the Court’s consideration when reviewing the

   Motion to Compel Interrogatories, ECF 149.

          4.      The Parties will hereafter file Itamar’s Responses and Objections to Ectosense’s

   Interrogatories without seal.

          5.      Thus, Ectosense’s Motion To File Plaintiff's Verified Responses And Objections

   To Defendant's Interrogatories Under Seal is rendered moot, and Ectosense withdraws the same.

                                       CERTIFICATE OF SERVICE


   Counsel for Ectosense nv hereby certifies that on the 13th day of August 2021, I electronically

   filed the foregoing document via CM/ECF and served this document on all counsel of record as

   listed in the Service List below.

                                                Counsel for Ectosense nv:

                                                /s/ Seth J. Donahoe

                                                Paul O. Lopez, Esq.
                                                Florida Bar No. 983314
                                                pol@trippscott.com (primary)
                                                eservice@trippscott.com (secondary)
                                                sxc@trippscott.com (secondary)
                                                Seth J. Donahoe, Esq.
                                                Florida Bar No. 1004133
                                                sjd@trippscott.com (primary)
                                                sgc@trippscott.com (secondary)
                                                B. George Walker, Esq.
                                                Florida Bar No. 0071049
                                                bgw@trippscott.com (primary)
                                                sxc@trippscott.com (secondary)
                                                Tripp Scott, P.A.
                                                110 SE 6th Street, 15th Floor
                                                Fort Lauderdale, FL 33301
                                                Telephone: (954) 525-7500
                                                Telefax: (954) 761-8475




                                                  2
Case 0:20-cv-60719-WPD Document 159 Entered on FLSD Docket 08/13/2021 Page 3 of 4




                                      SERVICE LIST
                                 CASE NO: 20-cv-60719-WPD

   Counsel for Plaintiff:                       Counsel for Defendant ECTOSENSE:

   LAURA GANOZA, ESQ.                           PAUL O. LOPEZ, ESQ.
   Florida Bar No. 0118532                      eservice@trippscott.com (primary)
   lganoza@foley.com                            pol@trippscott.com (secondary)
   atownsend@foley.com                          sxc@trippscott.com (secondary)
   HAWWI EDAO, ESQ.                             SETH J. DONAHOE, ESQ.
   Florida Bar No. 1026550                      eservice@trippscott.com (primary)
   hedao@foley.com                              sjd@trippscott.com (secondary)
   hmoreno@foley.com                            sgc@trippscott.com (secondary)
   FOLEY & LARDNER LLP                          B. GEORGE WALKER, ESQ.
   One Biscayne Tower, Suite 1900               bgw@trippscott.com
   2 South Biscayne Boulevard                   sxc@trippscott.com
   Miami, Florida 33131                         cab@trippscott.com
   (305) 482-8400                               Tripp Scott, P.A.
   (305) 482-8600 (fax)                         110 SE 6th Street, 15th Floor
                                                Fort Lauderdale, FL 33301
   Co-Counsel for Plaintiff:                    Telephone: (954) 525-7500
                                                Telefax: (954) 761-8475
   JESSICA N. WALKER, ESQ.
   jwalker@foley.cOM
   FOLEY & LARDNER LLP                          Co-Counsel for Defendant ECTOSENSE:
   555 South Flower Street, Suite 3300
   Los Angeles, CA 90071-2418                   Stephen Baird, Esq.
   (213) 972-4675                               (pro hac vice to be filed)
                                                GREENBERG TRAURIG, LLP
   GENE KLEINHENDLER, ESQ.                      90 South 7th St., Suite 3500
   gene@gk-ad.com                               Minneapolis, MN 55402
   ANNA ADAMSKY, ESQ.                           bairds@gtlaw.com
   anna@gk-ad.com
   GK ADVISORY                                  Paul B. Ranis, Esq.
   72 Ahad Haam St.                             Florida Bar No. 64408
   Tel Aviv 6520512, Israel                     GREENBERG TRAURIG, P.A.
   (972) 3-735-6168                             401 E. Las Olas Boulevard, Suite 2000
                                                Fort Lauderdale, Florida 33301
                                                ranisp@gtlaw.com
                                                scottlaw@gtlaw.com
                                                FLService@gtlaw.com

                                                Counsel for VirtuOx Inc.

                                                Jonathan B. Morton
                                                Florida Bar No. 956872



                                            3
Case 0:20-cv-60719-WPD Document 159 Entered on FLSD Docket 08/13/2021 Page 4 of 4




                                            Jonathan.Morton@klgates.com
                                            K&L Gates LLP
                                            Southeast Financial Center
                                            200 South Biscayne Boulevard, Suite 3900
                                            Miami, Florida 33131-2399
                                            Telephone: 305-539-3357

                                            Darlene F. Ghavimi, Admitted Pro Hac Vice
                                            Texas Bar No. 24072114
                                            Darlene.Ghavimi@klgates.com
                                            Stewart Mesher, Admitted Pro Hac Vice
                                            Texas Bar No. 24032738
                                            Stewart.Mesher@klgates.com
                                            K&L GATES LLP
                                            2801 Via Fortuna Suite 350
                                            Austin, Texas 78746-7568
                                            Telephone: (512) 482-6919




                                        4
